DETAILED ACTION

Response to Arguments
35 USC § 103
Applicant’s arguments with respect to claim(s) 17, 18, 19, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17, 18, 19, 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
and a first quantity of symbols in the subframe is larger than a second quantity of symbols in the TTI.”  The amendment constitutes new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US-20140126476) in further view of Nimbalker (US-20170019894), Mallik (US-20110244847), Yano (US-20140355550).
As to claim 17, 18, 19, 20: Kang teaches a terminal apparatus comprising: receiving circuitry configured to receive, from a base station apparatus, a first downlink control information (DCI) format including a first channel state information (CSI) request field, the first DCI format being used for scheduling of a physical uplink shared channel (PUSCH) in a subframe (TABLE 4, [0113]: DCI format 0 allocates PUSCH resources, aperiodic CSI report triggered by CSI request field sent by BS; abstract, [0006, 15, 151, 159]: PUSCH scheduled in some subframes), … , and transmitting circuitry configured to perform a first aperiodic CSI reporting to the base station apparatus on the PUSCH in the subframe based on detection of the first DCI format including the first CSI request field set to trigger the first aperiodic CSI reporting (TABLE 4, [0113]: DCI format 0 allocates PUSCH resources, aperiodic CSI report triggered by CSI request field; abstract, [0006, 15, 151, 159]: PUSCH scheduled in some subframes), and perform a second aperiodic CSI (TABLE 4, [0113]: DCI format 0 allocates PUSCH resources, aperiodic CSI report triggered by CSI request field; abstract, [0006, 15, 151, 159]: PUSCH scheduled in some subframes; aperiodic CSI report being triggered a second time is not novel), 
Kang may not explicitly teach and receive, from the base station apparatus, a second DCI format including a second CSI request field, the second DCI format being used for scheduling of a PUSCH in a transmission time interval (TTI) smaller than the subframe … and a first quantity of symbols in the subframe is larger than a second quantity of symbols in the TTI.  However, Nimbalker teaches and receive, from the base station apparatus, a second DCI format including a second CSI request field, the second DCI format being used for scheduling of a PUSCH in a transmission time interval (TTI) smaller than the subframe ([0019]: reduced latency sPUSCH that is shorter; [0075]: UE receives DCI which allocates UL resources for PUSCH; TABLE 1: CSI request field is standard protocol in DCI) … and a first quantity of symbols in the subframe is larger than a second quantity of symbols in the TTI ([0019, 75]: shorter PUSCH has less symbols).
Thus, it would have been obvious to one of ordinary skill in the art to implement shorter PUSCH, taught by Nimbalker, into the communication system, taught by Kang, in order to reduce latency ([0019, 75]) . In addition it would have been obvious to combine Nimbalker and Kang in a known manner to obtain predictable results as the 
Kang may not explicitly teach wherein a subband size for the first aperiodic CSI reporting triggered by the first CSI request field is different from a subband size for the second aperiodic CSI reporting triggered by the second CSI request field.  However, Mallik teaches wherein a subband size for the first aperiodic CSI reporting triggered by the first CSI request field is different from a subband size for the second aperiodic CSI reporting triggered by the second CSI request field (abstract: UE generates CSI report that covers subbands of different sizes).
Thus, it would have been obvious to one of ordinary skill in the art to implement subbands of different sizes for a CSI report, taught by Mallik, into the CSI report, taught by Kang, in order to implement a well-known feature of a pre-defined protocol standard. In addition it would have been obvious to combine Mallik and Kang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Kang may not explicitly teach both a set of subbands for the first aperiodic CSI reporting triggered by the first CSI request field and a set of subbands for the second aperiodic CSI reporting triggered by the second CSI request field correspond to an entire downlink system bandwidth.  However, Yano teaches both a set of subbands for the first aperiodic CSI reporting triggered by the first CSI request field and a set of subbands for the second aperiodic CSI reporting triggered by ([0338, 479]: CSI report my cover entire downlink system band);
Thus, it would have been obvious to one of ordinary skill in the art to implement CSI report for entire downlink system band, taught by Yano, into the CSI report, taught by Kang, in order to obtain an accurate channel state for the entire band and base communication decisions based upon it. In addition it would have been obvious to combine Kang and Yano in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/Primary Examiner, Art Unit 2466